COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Petty and Senior Judge Bumgardner
Argued at Richmond, Virginia


FRANCIS D. JARVIS
                                                                MEMORANDUM OPINION* BY
v.      Record No. 2473-05-3                                     JUDGE ROBERT P. FRANK
                                                                      JULY 25, 2006
NICOLE L. JARVIS


                      FROM THE CIRCUIT COURT OF AUGUSTA COUNTY
                                  Thomas H. Wood, Judge

                  S. Braxton Puryear for appellant.

                  No brief or argument for appellee.

                  C. Lynn Lawson (Franklin, Denney, Ward & Lawson, PLC, on
                  brief), Guardian ad litem for the minor children.


        Francis D. Jarvis, father, appeals the decision of the trial court awarding joint legal custody

to father and mother, Nicole L. Jarvis, but awarding primary physical custody to mother. On

appeal, father noted seven questions presented, essentially contesting the sufficiency of the

evidence. Additionally, he maintains the trial court erred by not articulating the basis of its decision

as required by Code § 20-124.3, and by assessing the costs of the guardian ad litem solely against

him. For the reasons stated, we affirm the judgment of the trial court.




        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                  PROCEDURAL BACKGROUND1

        Mother had sole custody of the five children born of the marriage by order of the Augusta

County Juvenile and Domestic Relations District Court entered on March 18, 2003. A sixth child

was born to the parties on May 14, 2003. Father filed a motion to amend on October 17, 2003,

requesting a change in custody. By order of December 16, 2003, the parties were awarded joint

legal and physical custody for a three-month trial period. The juvenile and domestic relations

district court entered final orders on March 16, 2004 retaining joint legal custody with both parents

but awarding primary physical custody to the mother. Father appealed these orders. On September

2, 2004, the trial court, after hearing evidence, was unwilling to determine custody based on the

evidence before the court, and referred the cases to the Department of Social Services (DSS) for an

investigation. The court also appointed a guardian ad litem for the children.

        The court held another evidentiary hearing on June 8, 2005, and the trial court gave legal

custody to both parents and primary physical custody to the mother. No court reporter was present

at either the September 2, 2004 or the June 8, 2005 hearings.

        On September 8, 2005, the court conducted a final hearing to address father’s objection to

the proposed final order, inter alia, that the trial court failed to consider the statutory factors of Code

§ 20-124.3 and its failure to “articulate its decision in light of those factors.”

        The trial court found that father did not want custody of the three older children and that “all

[father] cared about was money.” The trial court found that mother raised the children and was the

primary caretaker. Also, mother, unlike father, had a relationship with all of the children. The trial

court emphasized he would not split the children by awarding custody of some children to mother



        1
          We note father’s recitation of facts is based on a statement of facts in lieu of a transcript
that was rejected by the trial court. The facts set forth in this opinion are based on the statement
of facts entered by the trial court on November 21, 2005 and the guardian ad litem’s written
exceptions to father’s statement.
                                                  -2-
and some to father. The trial court further concluded father had not met his burden of proof, i.e.,

that a change in custody was in the children’s best interest, finding father “didn’t care about these

children . . . .”

         The trial court entered final orders on September 8, 2005. This appeal follows.

                                                 ANALYSIS

                                               I. Best Interests

         Father essentially challenges the sufficiency of the evidence. He argues the trial court failed

to consider the statutory factors set forth in Code § 20-124.3 and failed to articulate the basis of the

custody award.

                    “In matters of custody, visitation, and related child care issues, the
                    court’s paramount concern is always the best interests of the
                    child.” Farley v. Farley, 9 Va. App. 326, 327-28, 387 S.E.2d 794,
                    795 (1990). “In matters of a child’s welfare, trial courts are vested
                    with broad discretion in making the decisions necessary to guard
                    and to foster a child’s best interests.” Id. at 328, 387 S.E.2d at 795
                    (citing Eichelberger v. Eichelberger, 2 Va. App. 409, 412, 345
S.E.2d 10, 12 (1986)). “A trial court’s determination of matters
                    within its discretion is reversible on appeal only for an abuse of
                    that discretion . . . and a trial court’s decision will not be set aside
                    unless plainly wrong or without evidence to support it.” Id.
                    (citations omitted). In the determination of a change of [custody],
                    the trial court “must apply a two-pronged test: (1) whether there
                    has been a change in circumstances since the most recent
                    [visitation] award, and (2) whether a change in [visitation] would
                    be in the best interests of the child.” Visikides v. Derr, 3 Va. App.
69, 70, 348 S.E.2d 40, 41 (1986) (citation omitted).

Goldhamer v. Cohen, 31 Va. App. 728, 734-35, 525 S.E.2d 599, 602 (2000).

         Also, there is a presumption on appeal that the trial court thoroughly weighed all the

evidence, considered the statutory requirements, and made its determination based on the child’s

best interests. Brown v. Spotsylvania Dep’t of Soc. Servs., 43 Va. App. 205, 211, 597 S.E.2d
214, 217 (2004).




                                                      -3-
       On appeal, we view the evidence in the light most favorable to mother, the party

prevailing below. Petry v. Petry, 41 Va. App. 782, 785-86, 589 S.E.2d 458, 460 (2003). Thus,

we will “discard the evidence of [the father] which conflicts, either directly or inferentially, with

the evidence presented by [the mother].” Id. at 786, 589 S.E.2d at 460.

       We first address father’s argument that the trial court failed to consider the statutory

factors as required by Code § 20-124.3. In determining the best interest of a child, the court

must consider all of the factors set out in Code § 20-124.3. Sargent v. Sargent, 20 Va. App. 694,

701, 460 S.E.2d 596, 599 (1995). It is well established that failure to consider all of the factors is

reversible error. See Robinson v. Robinson, 5 Va. App. 222, 227, 361 S.E.2d 356, 358 (1987).

A trial court need not, however, “‘quantify or elaborate exactly what weight or consideration it

has given to each of the statutory factors.’” Sargent, 20 Va. App. at 702, 460 S.E.2d at 599

(quoting Woolley v. Woolley, 3 Va. App. 337, 345, 349 S.E.2d 422, 426 (1986)).

       It is clear from the record that the trial court did consider all of the statutory factors. At

the outset, the trial court acknowledged in its August 8, 2005 correspondence that the court must

consider the best interests of the children and all the statutory requirements of Code § 20-124.3.

In the written statement of facts, the trial court considered that mother had been primary

caretaker of the children. The guardian ad litem reported all of the school age children “have

excelled academically with the exception of [“J”].” Other than “J,” “the children also interact

well with others and are generally happy and healthy . . . .”2 The guardian ad litem

recommended sole physical custody to mother. The children indicated they wanted to live with

their mother.

       The trial court commented that it would not split the children between father and mother,

father indicating he only wanted custody of the three youngest children. A family therapist,


       2
           “J” takes medication for “major depression,” is angry, and is in therapy.
                                                -4-
Robert Tucker, testified the children were very close to each other. Mr. Tucker related that

father had sent threatening e-mails to him and that “J” was at the most risk for long-term

problems from this situation and that the other children are like “rubber balls.” Tucker indicated

the children feel safe with mother, although they are not afraid of the father.

       The trial court further reviewed the DSS and CASA reports which were filed with the

court. DSS reported mother keeps a “dirty house” yet the children were observed to be “clean

and their hygiene was appropriate.” The worker noted the parents “severely dislike each other.”

The worker further indicated he had difficulty getting father to discuss anything other than

financial matters.

       The court’s statement of facts pursuant to Rule 5A:8(c) states:

               Court stated that it agreed with [the guardian ad litem] that it did
               not believe [father] would ever intentionally hurt the children. The
               court also observed that it was concerned about his temper and
               referenced the emails to virtually every agency that’s ever been
               involved in this case, the comments that he had handwritten on the
               exhibits he filed and the many Protective Orders and violations
               thereof. The Court further observed that it was significant that
               [father] had never asked this Court to give him primary physical
               custody of all six children. In September of 2004, he asked for
               shared custody on a 50/50 basis. In June of 2005, he asked for
               physical custody of the three youngest children. The Court stated
               that the children were close, that the relationships and bonds
               formed at this time would benefit them for the rest of their lives,
               and the Court would not split them.

               The Court further observed that based on the evidence, it had come
               to the opinion that [father’s] primary issue in this case was one of
               money, that he was obsessed with money and that the only reason
               he had pursued this matter was to reduce his support obligation.

               Lastly, the Court pointed out that [mother] had always been the
               caregiver for these children, that [father] had been out of their lives
               for four years while pursuing his career as a nurse/medic and that




                                                -5-
               the children were comfortable with their mother and were doing
               well.3

       Further, the court indicated father had a serious problem as shown by his “propensity” to

send threatening e-mails and letters to DSS and CASA workers involved in this case. The court

took note that the older children do not wish to reside with father and that father’s relationship

with “J” and “M” is particularly strained.4

                                       II. Basis of Decision

       Father next contends the trial court did not communicate the basis of the decision. We

disagree.

               Code § 20-124.3 requires the trial court to identify the fundamental
               predominating reason or reasons underlying its decision. This
               level of specificity does not require the chancellor to address all
               aspects of the decisionmaking process, as one would expect from
               comprehensive findings of fact and conclusions of law.

Kane v. Szymczak, 41 Va. App. 365, 372-73, 585 S.E.2d 349, 353 (2003) (citing Sullivan v.

Knick, 38 Va. App. 773, 783, 568 S.E.2d 430, 435 (2002) (citation omitted)). While

communicating the “basis” of the decision does not rise to the level of providing comprehensive

findings of fact and conclusions of law, it does mean that the trial court must provide more to the

parties than boilerplate language or a perfunctory statement that the statutory factors have been

considered. “[T]he trial court must provide a case-specific explanation (one that finds its

contextual meaning from the evidence before the court) of the fundamental, predominating




       3
         Father asks this Court to consider his statement of facts, which was rejected by the trial
court. Father filed no objections to the trial court’s statement of facts as required by Rule
5A:8(d). Thus, we will not consider his statement. Our review is limited to the statement of
facts prepared by the trial court.
       4
         Although the court below noted in its opinion letter that it did not discuss age and
physical and mental condition of the parties, we find that the court considered these factors. The
court acknowledged husband’s temper and angry e-mails, and recognized that husband declined
family counseling.
                                               -6-
reason or reasons for the decision.” Id. at 373, 585 S.E.2d at 353. The statute requires “an

express communication to the parties of the basis for the decision.” Id. at 374, 585 S.E.2d at

354.

       Here, the trial court went to great lengths to provide a case specific explanation of its

custody determination. It even held an additional hearing to do so. It noted mother was the

primary caregiver, that the father did not want custody of all the children and the trial court did

not want to split the children between the parents, that father was more interested in money than

in the children, that the children were comfortable with mother and were doing well, and that

father had not been involved in the children’s lives while pursuing his medical training. This

explanation amply complied with the requirements of Code § 20-124.3.

                                       III. Other Testimony

       Father claims the trial court disregarded the testimony of the children’s teachers as to the

child’s school performance, the testimony of DSS workers as to the condition of mother’s home,

the order and discipline present in father’s home, the testimony of CASA workers as to mother’s

lack of cooperation, and the evidence that mother endeavored to adversely affect father’s

relationship with the children. We disagree.

       The record clearly indicates the trial court did consider this testimony. The teachers

testified the children (with the exception of “J”) did well in school and were clean and

well-behaved. While the DSS worker testified mother’s house was dirty, that condition was not

severe enough to remove the children. The trial court discounted the CASA worker’s reports

because of the worker’s inexperience. It is further clear from the evidence that because of the

parents’ bitterness toward each other, neither encouraged the children to positively view the

other parent.




                                                -7-
        The trial court is not obligated to accept father’s testimony. “The credibility of the

witnesses and the weight accorded the evidence are matters solely for the fact finder who has the

opportunity to see and hear that evidence as it is presented.” Sandoval v. Commonwealth, 20
Va. App. 133, 138, 455 S.E.2d 730, 732 (1995). The trier of fact is not required to accept a

witness’ testimony in total, but instead is free to “rely on it in whole, in part, or reject it

completely.” Rollston v. Commonwealth, 11 Va. App. 535, 547, 399 S.E.2d 823, 830 (1991).

        Here, the trial court did not err in considering all of the evidence and giving exclusive

physical custody to mother.

                                     IV. Guardian ad litem Fees

        Father next contends the trial court erred in assessing the entire guardian ad litem fees

against him and not requiring mother to pay half the award. He does not contest the

reasonableness of the amount.

        The decision to apportion guardian fees between both parties or to one party is a matter

within the chancellor’s discretion. Kane, 41 Va. App. at 375, 585 S.E.2d at 354. See also Infant

C. v. Boy Scouts of America, 239 Va. 572, 584, 391 S.E.2d 322, 329 (1990) (noting that a

chancellor “may” allocate guardian fees “based upon the final result”); Verrocchio v.

Verrocchio, 16 Va. App. 314, 322, 429 S.E.2d 482, 487 (1993) (“Indivisible from the power of

appointment is the associated power equitably to apportion the fees and expenses of the guardian

ad litem as costs to the parties.”). “Because each case presents its own unique set of equities,

principles of appellate review steer clear of inflexible rules and focus instead on ‘reasonableness

under all the circumstances.’” Kane, 41 Va. App. at 375, 585 S.E.2d at 354 (quoting Joynes v.

Payne, 36 Va. App. 401, 429, 551 S.E.2d 10, 24 (2001)).




                                                  -8-
       The trial court did not abuse its discretion in assessing the entire guardian ad litem fees

against father. Here, mother prevailed. The evidence further reveals father had substantially

greater income and assets. Mother has modest financial resources.

                                         CONCLUSION

       For the reasons stated, we find that the trial court properly considered all the relevant

factors of Code § 20-124.3, properly articulated its findings as required by statute, and properly

assessed the costs of the guardian ad litem to father. Upon the filing of a motion and affidavit for

attorney’s fees and costs incurred on appeal by the guardian ad litem, and the entry of an order

by the Court awarding such fees and costs, the trial court shall assess the recovery of the

guardian ad litem fees and costs against the appellant.

                                                                                     Affirmed.




                                                -9-